UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2365



PRAVEEN TULADHAR,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-691-515)


Submitted:   March 18, 2005                 Decided:   March 31, 2005


Before NIEMEYER, LUTTIG, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Praveen Tuladhar, Petitioner Pro Se.    M. Jocelyn Lopez Wright,
Wanda Evans, Larry Patrick Cote, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Praveen     Tuladhar,     a    native    and   citizen     of   Nepal,

petitions for review of a final order of the Board of Immigration

Appeals (Board) denying his second motion to reopen. We review the

denial of a motion to reopen for abuse of discretion.                  8 C.F.R.

§ 1003.2(a) (2004).         See INS v. Doherty, 502 U.S. 314, 323-24

(1992) (stating abuse of discretion standard); Stewart v. INS, 181

F.3d 587, 595 (4th Cir. 1999) (same).

       In his brief to this court, Tuladhar seeks to reargue his

entitlement to asylum.         However, this petition for review is

untimely as to the Board’s July 25, 2002 order affirming the

immigration judge’s denial of Tuladhar’s applications for asylum

and withholding of removal.         See Stone v. INS, 514 U.S. 386, 405-06

(1995)   (holding    that   time    for   filing    petition    for   review    is

jurisdictional and unaffected by filing motion to reopen).                     The

petition for review is timely only as to the Board’s denial of the

second motion to reopen.       Tuladhar presents no arguments relevant

to the denial of that motion.         Therefore, he has waived review of

any claims arising from the denial of the second motion to reopen.

See United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir.

2004); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th

Cir. 1999).

           Thus, we deny the petition for review.              We dispense with

oral   argument     because   the    facts    and    legal   contentions       are


                                     - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                              - 3 -